 1   Victoria Lopez*
 2   Christine K. Wee (SBN 028535)
     ACLU Foundation of Arizona
 3   3707 N 7th Street, Suite 235
 4   Phoenix, AZ 85014
     Telephone: (602) 650-1854
 5   Facsimile: (602) 650-1376
 6
     Counsel for Plaintiff
 7   (*admission under Arizona Rule 38(f) pending)
 8
     (Additional counsel listed on next page)
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                                 FOR THE DISTRICT OF ARIZONA
11
12
13    Russell B. Toomey,                                    Case No. CV 19-0035-TUC-RM (LAB)
14    Plaintiff,
15
      v.
16
      State Of Arizona; Arizona Board of Regents,
17    d/b/a University of Arizona, a governmental           REPLY IN FURTHER SUPPORT OF
      body of the State of Arizona; Ron Shoopman, in
18    his official capacity as chair of the Arizona Board   PLAINTIFF’S SUPERSEDING
      Of Regents; Larry Penley, in his official             MOTION FOR CLASS
19    capacity as Member of the Arizona Board of            CERTIFICATION
      Regents; Ram Krishna, in his official capacity as
20    Secretary of the Arizona Board of Regents; Bill
      Ridenour, in his official capacity as Treasurer of
21    the Arizona Board of Regents; Lyndel Manson,
      in her official capacity as Member of the Arizona
22    Board of Regents; Karrin Taylor Robson, in her
      official capacity as Member of the Arizona Board
23    of Regents; Jay Heiler, in his official capacity as
      Member of the Arizona Board of Regents; Fred
24    Duval, in his official capacity as Member of the
      Arizona Board of Regents; Andy Tobin, in his
25    official capacity as Director of the Arizona
      Department of Administration; Paul Shannon, in
26    his official capacity as Acting Assistant Director
      of the Benefits Services Division of the Arizona
27    Department of Administration,
28    Defendants.
 1 Joshua A. Block (admitted pro hac vice)
     jblock@aclu.org
 2   Leslie Cooper (admitted pro hac vice)
     lcooper@aclu.org
 3   American Civil Liberties Union
     125 Broad Street, Floor 18
 4   New York, New York 10004
     Telephone: (212) 549-2650
 5   Facsimile: (212) 549-2627
 6 Wesley R. Powell (admitted pro hac vice)
 7 wpowell@willkie.com
   Matthew S. Friemuth (admitted pro hac vice)
 8 mfriemuth@willkie.com
   Willkie Farr & Gallagher LLP
 9 787 Seventh Avenue
   New York, New York 10019
10 Telephone: (212) 728-8000
   Facsimile: (212) 728-8111
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                       REPLY IN FURTHER SUPPORT OF
 2         PLAINTIFF’S SUPERSEDING MOTION FOR CLASS CERTIFICATION

 3
            Plaintiff Russell B. Toomey, Ph.D., respectfully submits the following Reply in
 4
     further support of his Superseding Motion for Class Certification. (Pl. Mot., Doc. 88).
 5
 6    I.    The Proposed Classes Satisfy All the Rule 23 Requirements, Including
            “Numerosity.”
 7
            As explained in Dr. Toomey’s Superseding Motion for Class Certification (Pl. Mot.,
 8
     Doc. 88 at 3-10), the proposed classes satisfy all the requirements for certification under
 9
     Rule 23(a) and Rule 23(b)(2). In opposing the motion for class certification, the only
10
     requirement that State Defendants dispute is “numerosity.” (Def. Opp., Doc. 99 at 3-7).
11
            To demonstrate “numerosity,” a plaintiff must establish that “the class is so
12
13   numerous that joinder of all members is impracticable.” Rule 23(a)(1). But the plaintiff

14   does not have to identify the precise size of the proposed class. “Where the exact size of

15   the class is unknown, but general knowledge and common sense indicate that it is large,
16   the numerosity requirement is satisfied.” 1 Alba Cone & Herbert B. Newberg, Newberg on
17   Class Actions § 3.3 (4th ed. 2002)). Moreover, courts in the Ninth Circuit have recognized
18   that the numerosity requirement is further “relaxed” when a proposed class seeks only
19   declaratory and injunctive relief. See Morgan v. U.S. Soccer Fed’n, Inc., No. 2:19-CV-
20   01717-RGK-AGR, 2019 WL 7166978, at *6 (C.D. Cal. Nov. 8, 2019) (collecting cases);
21
     Valenzuela v. Ducey, No. CV-16-03072-PHX-DGC, 2017 WL 6033737, at *5 n.5 (D. Ariz.
22
     Dec. 6, 2017) (citing cases from outside Ninth Circuit).
23
            In the motion for class certification, Dr. Toomey provided three reasons why the
24
     proposed classes are large enough that joinder is impracticable. First, Dr. Toomey testified
25
     in a declaration that he is personally aware of six other transgender employees of the
26
     Arizona Board of Regents “who are ineligible for gender reassignment surgery because of
27
     the exclusion” and who “have not made a claim with their insurance because they know it
28
     will be denied.” (Toomey Decl., Exhibit A, Doc.88-1 at 3; Pl. Mot., Doc. 88 at 4). Dr.


                                                  1
 1   Toomey’s declaration also noted that in his personal and professional experience “[m]any
 2   individuals do not want to identify publicly as transgender because of fear of stigma or
 3   violence.” (Toomey Decl., Exhibit A, Doc. 88-1 at 3).
 4
            The State Defendants argue that Dr. Toomey’s declaration does not provide
 5
     sufficient detail about the basis of his knowledge that other transgender employees “have
 6
     not made a claim with their insurance because they know it will be denied.” (Def. Opp.,
 7
     Doc. 99 at 5). To remove any doubt, Dr. Toomey has submitted a supplemental declaration
 8
     clarifying that the six other transgender employees informed him personally that they have
 9
     not requested surgery for themselves or their dependents who are enrolled in the State’s
10
11   self-funded plan because they know they will be denied coverage. (Toomey Supplemental

12   Decl., Exhibit A). Additionally, Dr. Toomey declared that he knows of more transgender

13   employees at the University of Arizona or Arizona State University who have stated in
14   professional forums he has attended that they have not made requests for coverage for
15   themselves or their dependents enrolled in the State’s self-funded plan for transition-related
16   surgery with their insurance because they know they will be denied coverage.
17          Second, the motion presented publicly available demographic data regarding the
18   percentage of the Arizona population that is transgender (0.62%), publicly available
19   information from Defendants regarding the number of people employed by the Arizona
20
     Board of Regents (35,614), and publicly available information regarding the number of
21
     people enrolled in the Arizona’s self-funded health plan (137,700). (Pl. Mot., Doc. 88 at
22
     4-5). In opposing certification, the State Defendants argue that “not all individuals with
23
     gender dysphoria require or even seek treatment.” (Def. Opp., Doc. 99 at 5). But in the
24
     motion for class certification, Dr. Toomey also presented publicly available data about the
25
     percentage of transgender individuals who have received some form of gender affirming
26
27   surgery (25% to 35%) or who wish to receive gender affirming in the future (61% of

28                                                 2
 1   transgender men, 54% of transgender women). (Pl. Mot., Doc. 88 at 4-5). Applying a
 2   conservative estimate, publicly available data demonstrates that approximately 181
 3   transgender individuals who work for the Board of Regents and approximately 700
 4   transgender individuals who receive healthcare through the State’s self-funded plan meet
 5   the class definition in that they have or will have medical claims for transition related
 6   surgical care. (Id.).1
 7          The State Defendants criticize the methodology used to estimate the number of
 8
     transgender individuals in Arizona. (Def. Opp., Doc. 99 at 6-7). But even if those
 9
     calculations are off by an order of magnitude, the number of transgender individuals would
10
     still be large enough to make joinder impracticable. Cf. Harris v. Rainey, 299 F.R.D. 486,
11
     490 (W.D. Va. 2014) (certifying class of same-sex couples in Virginia and explaining that
12
     defendants criticized the census’s estimate of the number of same-sex couples in Virginia
13
     but “even if the census data is off by an order of magnitude, the numerosity requirement is
14
15   plainly met”).

16          Third, the motion for class certification explained that the joinder is inherently

17   impracticable because Dr. Toomey seeks declaratory and injunctive relief on behalf of
18   “current and future” employees and State Plan beneficiaries “who have or will have”
19   medical claims for transition-related surgical care. (Pl. Mot., Doc. 88 at 5-6). However,
20   as Dr. Toomey noted in the motion for class certification (id.), courts have held that “the
21   presence of future class members renders joinder inherently impractical thus satisfying the
22   numerosity requirement’s fundamental purpose.” Inland Empire-Immigrant Youth
23
24   1
       If the figure is reduced even further to reflect just individuals who report wanting
25   transition-related surgery in the future, then there are approximately 119 transgender
26   individuals who work for the Board of Regents and approximately 461 transgender
     individuals who receive healthcare through the State’s self-funded plan who meet the class
27   definition.
28                                               3
 1   Collective v. Nielsen, No. EDCV172048PSGSHKX, 2018 WL 1061408, at *7 (C.D. Cal.
 2   Feb. 26, 2018); see also J.D. v. Azar, 925 F.3d 1291, 1322 (D.C. Cir. 2019) (“[C]lasses
 3   including future claimants generally meet the numerosity requirement due to the
 4   ‘impracticality of counting such class members, much less joining them.’”); Rivera v.
 5   Holder, 307 F.R.D. 539, 550 (W.D. Wash. 2015) (holding a class of 40 aliens was
 6   sufficiently numerous, “especially given the transient nature of the class and the inclusion
 7   of future class members”); Nat’l Ass'n of Radiation Survivors v. Walters, 111 F.R.D. 595,
 8
     599 (N.D. Cal. 1986) (“[W]here the class includes unnamed, unknown future members,
 9
     joinder of such unknown individuals is impracticable and the numerosity requirement is
10
     therefore met, regardless of class size.”). The State Defendants do not offer any response
11
     to this argument.
12
            For all these reasons, Dr. Toomey’s declaration, publicly available demographic
13
     estimates, and common sense all indicate that it is impracticable—indeed, impossible—to
14
15   join together in a single action all current and future transgender employees and

16   beneficiaries who have or may have claims for transition-related surgery. This is precisely

17   the type of civil-rights action that Rule 23(b)(2) certification was designed to address. See
18   Fed. R. Civ. P. 23 advisory committee’s note (1966) (explaining that “[i]llustrative” of
19   Rule 23(b)(2) class actions “are various actions in the civil-rights field where a party is
20   charged with discriminating unlawfully against a class, usually one whose members are
21   incapable of specific enumeration”).
22   II.    Class Certification Is Necessary to Provide Class-Wide Relief and Protect the
23          Class from Mootness.

24          In the alternative, Defendants also argue that the Court should “exercise its

25   discretion” to deny class certification on the grounds that certification is not “necessary”
26   to provide injunctive relief to the class as a whole. (Def. Opp., Doc. 99 at 8-10). But “there
27   is no requirement that class certification must be ‘necessary.’ Indeed, such a requirement
28                                                 4
 1   would effectively eviscerate Rule 23(b)(2), which was specifically designed with the
 2
     benefits of collective action in mind.” Californians for Disability Rights, Inc. v. Cal. Dep’t
 3
     of Transp., 249 F.R.D. 334, 349 (N.D. Cal. 2008) (citations omitted); accord Greater L.A.
 4
     Agency on Deafness, Inc. v. Reel Servs. Mgmt. LLC, No. CV 13-7172 PSG (ASX), 2014
 5
     WL 12561074, at *12 (C.D. Cal. May 6, 2014) (“[T]here is no requirement that class
 6
     certification must be ‘necessary’– and for good reason at that. If the Court adopted such a
 7
     ‘necessity’ requirement, it would effectively eviscerate the entire purpose of Rule 23(b)(2),
 8
 9   which was specifically designed to benefit collective, rather than merely private, action for

10   equitable relief.”); 2 Newberg on Class Actions § 4:11 (explaining that many courts “have

11   rejected the necessity doctrine outright as being nontextual, noting that a need requirement
12   finds no support in Rule 23 and, if applied, would entirely negate any proper class
13   certifications under Rule 23(b)”).
14          Even if it were permissible to deny certification based on lack of necessity, this is
15   not a case where injunctive relief for an individual plaintiff will automatically provide relief
16   to the class as a whole. The Ninth Circuit has cautioned that “injunctive relief generally
17   should be limited to apply only to named plaintiffs where there is no class certification”
18
     unless broader relief is “necessary to give prevailing parties the relief to which they are
19
     entitled.” Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501 (9th Cir. 1996)
20
     (internal quotation marks, citations, and emphasis omitted).          Because an injunction
21
     requiring Defendants to evaluate Dr. Toomey’s individual claims for transition-related
22
     surgery would fully redress his individual injuries, the Court does not have authority to
23
     extend the same relief to similarly situated individuals without class certification. See
24
25   California v. Azar, 911 F.3d 558, 584 (9th Cir. 2018), cert. denied sub nom. Little Sisters

26   of the Poor Jeanne Jugan Residence v. California, 139 S. Ct. 2716, 204 L. Ed. 2d 1111

27
28                                                  5
 1   (2019).2
 2
              Class certification is also necessary to protect the classes’ claims from potential
 3
     mootness. The Supreme Court has repeatedly advised that class certification is
 4
     “particularly important” to prevent claims from becoming moot. Gratz v. Bollinger, 539
 5
     U.S. 244, 268 (2003); Arizonans for Official English v. Arizona, 520 U.S. 43, 72 n.27
 6
     (1997). If Dr. Toomey were to accept a job at another employer, or if unexpected events
 7
     or accidents were to prevent him from being able to continue working at the University of
 8
 9   Arizona, then his claims would become moot and the other potential class members would

10   not receive any relief. And if Dr. Toomey prevails in this Court and obtains a permanent

11   injunction, the injunction could be vacated as moot on appeal if Dr. Toomey undergoes
12   surgery without waiting for all appeals to be exhausted.
13            State Defendants assert that Dr. Toomey faces no risk of mootness because he “has
14   already been denied precertification for gender reassignment surgery.” (Def. Opp., Doc. 99
15   at 10). But, as this Court explained when denying the State Defendants’ motion to dismiss,
16   Dr. Toomey “is not seeking any remedy based on his past denial of coverage but, instead,
17   prospective relief requiring his surgery to be evaluated for medical necessity under the
18
     Plan’s generally applicable standards and procedures.” (Doc. 69 at 7). Indeed, Defendants
19
     have previously argued that a claim based on the past denial of coverage would be an
20
     improper claim for retrospective relief barred by the Eleventh Amendment. Id. Because
21
     Dr. Toomey seeks only prospective injunctive and declaratory relief, he bears the risk that
22
23
24
     2
         By contrast, the only Ninth Circuit case cited by the State Defendants in which class
         certification was denied as not necessary (Def. Opp., Doc. 99 at 8-9) was a case in which
25       plaintiffs challenged the method in which voting rights were apportioned for elections in
26       a special utility district. See James v. Ball, 613 F.2d 180, 181 (9th Cir. 1979), rev’d on
         other grounds, 451 U.S. 355 (1981). The only way to provide relief to the individual
27       plaintiffs was to change the method of apportioning voting rights for everyone.
28                                                  6
 1   those claims may become moot based on circumstances outside his control.
 2
            For all these reasons, even if the Court had discretion to deny certification as
 3
     “unnecessary,” certification is necessary here. Cf. Gayle v. Warden Monmouth Cty. Corr.
 4
     Inst., 838 F.3d 297, 310 (3d Cir. 2016) (“The circumstances in which class[-]wide relief
 5
     offers no further benefit . . . will be rare, and courts should exercise great caution before
 6
     denying class certification on that basis.). The motion for class certification should be
 7
     granted.
 8
 9                                        CONCLUSION

10          Plaintiff’s motion for class certification should be granted.

11                 DATED this 29th day of April, 2020.
12                                         ACLU FOUNDATION OF ARIZONA
13                                              By /s/ Christine K. Wee
                                                  Victoria Lopez
14                                                Christine K. Wee
15                                                3707 North 7th Street, Suite 235
                                                  Phoenix, Arizona 85014
16
                                                   AMERICAN CIVIL LIBERTIES UNION
17                                                 FOUNDATION
                                                   Joshua A. Block
18                                                 (admitted pro hac vice)
                                                   (admitted pro hac vice)
19                                                 Leslie Cooper
                                                   125 Broad Street, Floor 18
20                                                 New York, New York 10004
21                                                 WILLKIE FARR & GALLAGHER LLP
22                                                 Wesley R. Powell
                                                   (admitted pro hac vice)
23                                                 Matthew S. Friemuth
                                                   (admitted pro hac vice)
24                                                 787 Seventh Avenue
                                                   New York, New York 10019
25
                                                   Attorneys for Plaintiff Russell B. Toomey
26
27
28                                                 7
 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 29, 2020, I electronically transmitted the attached
 3
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4
     will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
 5
     by mail as indicated on the Notice of Electronic Filing.
 6
 7                               /s/ Christine K. Wee
 8                                  Christine K. Wee
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                8
